Citation Nr: 1140092	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-05 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected left lower extremity radiculopathy.

2.  Entitlement to a rating in excess of 20 percent for service-connected degenerative disc space with spondylosis of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected right maxillary and frontal sinusitis.

4.  Entitlement to an initial compensable rating for service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1982 to July 2006.

Regarding the Veteran's increased rating claims for service connected degenerative disc space with spondylosis of the lumbar spine, left lower extremity radiculopathy, and right maxillary and frontal sinusitis, these matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in June 2007.  A statement of the case was issued in December 2007, and a substantive appeal was received in February 2008. 

Regarding the Veteran's increased rating claim for service connected allergic rhinitis, this matter comes before the Board on appeal from a November 2007 Decision Review Officer (DRO) rating decision.  The Veteran's notice of disagreement was received in February 2008.  A statement of the case was issued in February 2009, and a substantive appeal was received in March 2009. 

On a form received in November 2008, the Veteran indicated by marking the appropriate box that he wanted a hearing before the Board at the RO.  However, the Veteran submitted a December 2008 letter from the RO with the following handwritten notation: "I hereby choose to have a face-to-face hearing before a Decision Review Officer (DRO) instead of having a hearing before a member of the Board of Veteran's Appeals at the Waco Regional Office."  On a statement received in March 2009, the Veteran noted again that he wanted a DRO hearing instead of a hearing before the Board at the RO.  On a form received in March 2009, the Veteran checked the appropriate box to indicate that he wanted a hearing before the Board at the RO, but he specifically noted that he wanted a DRO hearing instead of a hearing before the Board.  The Veteran's representative submitted a March 2009 request for a DRO hearing as soon as possible.  Nevertheless, the Veteran submitted a form that was received in March 2008.  The aforementioned form was a duplicate copy of the one he signed in November 2008 in which he indicated by marking the appropriate box that he wanted a hearing before the Board at the RO.  However, the Veteran submitted another letter accompanying the signed November 2008 form in which he again requested a DRO hearing in lieu of a hearing before the Board.  His representative reiterated that request in another statement received in March 2009.  A January 2010 informal conference hearing was scheduled, which was cancelled by the Veteran's representative in January 2010.  

Although the Veteran did perfect appeal for entitlement to an initial compensable rating for service-connected tonsillectomy, by statement received in November 2008, the Veteran marked the appropriate box to indicate that he had read the statement of the case and any supplemental statement of the case he had received, and was only appealing issues that he listed, which did not include tonsillectomy.  Accordingly, the issue is not before the Board.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

Additional evidence was received in March 2011 with a written waiver of preliminary RO review.  An additional waiver was submitted by his representative in May 2011.  

FINDINGS OF FACT

1.  Prior to February 1, 2007, the Veteran's service-connected connected left lower extremity radiculopathy more nearly approximated moderate incomplete paralysis.  

2.  From February 1, 2007, the Veteran's service-connected connected left lower extremity radiculopathy has been manifested by moderate incomplete paralysis.  

3.  Prior to April 25, 2008, the Veteran's service-connected degenerative disc space with spondylosis of the lumbar spine was manifested by forward flexion greater than 30 degrees, but less than 60 degrees after repetitive use.

4.  From April 25, 2008, the Veteran's service-connected degenerative disc space with spondylosis of the lumbar spine has been manifested by forward flexion of the spine greater than 30 degrees, but not greater than 60 degrees.  

5.  The Veteran's service-connected right maxillary and frontal sinusitis is not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.

6.  The Veteran's service-connected allergic rhinitis is not manifested by greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. 


CONCLUSIONS OF LAW

1.  Prior to February 1, 2007, the criteria for entitlement to a 20 percent evaluation (but no higher) for the Veteran's service-connected connected left lower extremity radiculopathy were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8599-8521 (2006).

2.  From February 1, 2007, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected connected left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8599-8521 (2011).

3.  Prior to April 25, 2008, the criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected degenerative disc space with spondylosis of the lumbar spine were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5299-5242 (2007).

4.  From April 25, 2008, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected degenerative disc space with spondylosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5299-5242 (2011).

5.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right maxillary and frontal sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.97 and Code 6512 (2011).

6.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.97 and Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in May 2008, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the May 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in October 2008, January 2009, February 2009 and March 2010 supplemental statements of the case, following the provision of notice in May 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, Fed. Cir. Sept. 4, 2009).  Reviewing the May 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claims.


Duty to Assist

VA has obtained VA and private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations in April 2006, September 2007, April 2008 and January 2010.  On a statement received in March 2011, the Veteran reported having no further evidence to submit.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

I.  Left Lower Extremity Radiculopathy and Degenerative Disc Space
Factual Background

An April 2006 VA examination shows that the Veteran experienced tingling, numbness and pain constantly, which affected his ability to walk for prolonged periods or do anything until the pain stops.  The Veteran reported sharp pain and cramping that he rated an 8.5 on a scale of 1 to 10 (with 10 being the most severe).  It has resulted in 8 times lost work per year.  As for his back, the Veteran reported stiffness, difficulty bending and prolonged standing.  He rated his aching and cramping pain a 6.  He stated that his back disability did not cause incapacitation. The disability has resulted in 7 times lost from work per year.

Upon physical examination, it was noted that range of motion was as follows: flexion to 70 degrees (with pain occurring at 50 degrees), 15 degrees extension (with pain occurring at 5 degrees), bilateral lateral flexion to 30 degrees, and bilateral rotation to 20 degrees.  It was observed that joint function of the spine was additionally limited by the following after repetitive use: pain, fatigue, weakness, and lack of endurance with pain having the major functional impact.  It was not additionally limited by incoordination after repetitive use.  The VA examiner found that the above-mentioned functions limited the joint function by 10 to 25 degrees.  The VA examiner found no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.

A February 2007 private treatment record from Stephen Ozanne, M.D., P.A. shows that the Veteran's shooting left leg pain was worsening over the past six weeks. Walking caused increased pain and sharpness in his buttock and calf area.  The bottom of his left foot tingled.  The Veteran was able to work out on his own.  There were no bowel or bladder problems.  

An April 2007 VA treatment record shows that the Veteran complained of flare-up of his lower back for the last two months and pain that radiated down his left leg.  He denied any weakness in the left lower extremity.  There was occasional tingling. The Veteran denied any incontinence.  It was noted that a private x-ray report shows lumbar disc and degenerative spondylolisthesis.  Spine flexion was to 65 degrees.  Bilateral lower extremity power was +5.  

A June 2007 VA treatment record reveals that the Veteran's sharp pain that originated in his lower back and extended to his left hip and left leg was worsening.  While the Veteran took medications and used a transcutaneous electrical nerve stimulation (TENS) unit, these did not alleviate his discomfort.  He denied any numbness in the lower extremities or in the perineum.  It was noted that the Veteran had no weakness in the leg per se, but the pain did limit his mobility.  It was observed that the Veteran had good range of motion in his lower back; a positive straight leg raise test on the left leg; and an erect posture while walking even though he limped on his left leg.  The physician diagnosed lumbar radiculopathy secondary to a herniated disc at L4-5.

An August 2007 VA treatment record shows that on a scale of 1 to 10 (with 10 being the most severe), the Veteran rated his lower back pain and left leg pain a 3.

In another August 2007 VA treatment record, it was noted that the Veteran had an achy low back pain that radiated down to the left buttock, lateral thigh and calf.  At the time of his appointment, he had no pain at all that day.  It was noted that he took medication on an as needed basis.  The Veteran denied any bladder or bowel incontinence.  Flexion of the back was approximately to 75 degrees and was limited by pain.  Extension was full without complaint of pain.  It was observed that bilateral lower extremity power was 5 out of 5 with full range of motion.  There were negative straight leg raise tests bilaterally and there were positive deep tendon flexion of the bilateral patella 2+/3. 

When the Veteran was afforded a VA examination in September 2007, he shared that he had back spasms and feelings of "pins and needles" in his left lower extremity to the foot.  There were no flare ups.  The Veteran denied weakness, and bowel or bladder incontinence.  He did have numbness in his left lower extremity the foot.  He did not utilize any braces or assistive devices.  He had not missed any day or so of work secondary to his back.  There were no incapacitating episodes within the last 12-month period. 

Upon physical examination, the VA examiner noticed that the Veteran exhibited a normal gait except for a slight limp of the lower extremity.  Range of motion was from 0 to 90 degrees forward flexion and from 0 to 20 degrees bilateral lateral rotation, and bilateral lateral flexion without any significant pain in his back.  Reflexes were 1+ in knee jerks, and absent in the left ankle jerk.  Straight leg raising was positive on the left at 70 to 90 degrees in the sitting position.  Motor strength was 5 out of 5 except for a 4+/5 extensor hallucis longus and anterior tibialis on the left.  Sensation was intact in all dermatomes of both lower extremities.  There were no additional limitations following repetitive use other than back spasms and sensation of pins and needles in his left leg.  There were no flare-ups, effect of incoordination, weakness, fatigue or lack of endurance on his spinal function.  The VA examiner diagnosed left lower extremity radiculopathy secondary to a recurrent herniation of a disc at the L4/5 level after a prior discectomy at that level.
 
An April 25, 2008 VA examination reveals that the Veteran complained of sharp pain in the left lower back and buttocks associated with pain down his entire left leg.  It was noted that he had frequent back and leg pain episodes at work, but worked through them.  They were not incapacitating, and the Veteran did not have to be on bed rest for his back.  The Veteran stated that his back and leg pain did not affect his ability to work.  He could only stand still in one place for a few minutes and then started having increased leg pain.  He reported occasionally stumbling and experiencing weakness with the left leg that was not associated with painful episodes.  It was noted that his bowel and bladder was intact.  He had increased limitation with repetitive use.  He reported not having incapacitating flare-ups of back pain.

Upon physical examination, it was noted that active and passive ranges of motion were as follows: 50 degrees flexion limited by low back pain, extension to 10 degrees limited by left buttocks pain, tilt to the left was 20 degrees, tilt to the right was 30 degrees, and rotation bilaterally was 20 degrees with no pain.  Repetitive motion of the lumbar spine was done through multiple cycles.  The Veteran experienced some low back pain with each cycle of flexing and extending.  There was no loss of motion, weakness, fatigability or incoordination.  Neurological examination of the lower extremities revealed straight leg raising negative to 90 degrees bilaterally, deep tendon reflexes of the patella on the left was 0 and on the right was 2+.  Achilles was 2+ bilaterally.  Sensory was intact sharp to dulled.  Motor strength was 5 out of 5 in both lower extremities and feet.  The impression was chronic low back pain, herniation L4-5 disc, with mild left L4 radiculopathy. 

A February 2009 VA treatment record shows he continued to deny problems with bowel or bladder dysfunction.

A February 2009 VA treatment record shows that pain radiated down the posterior aspect of left lower extremity.  He found that pain increased with long distance walking.

A March 2009 VA treatment record shows that the Veteran still had lumbosacral pain that radiated down to the left lower extremity.  The Veteran was able to ride the stationary bike and do the step machine for 15 minutes. 

A July 2009 VA treatment report shows that the Veteran complained of constant pain that he rated a 5 on a scale of 1 to 10 (with 10 being the most severe).  The Veteran stated that he had shooting pain down his left hamstring and calf.  He reported that sometimes "the leg locks out and loses strength."  It was noted that the Veteran has a cane and used it infrequently.  The Veteran reported having instability report to his October 2003 surgery and that it was worse with standing for long periods of time, and better with sitting/rest.   

A January 2010 VA examination shows that he had daily back pain that was aggravated by walking.  He reported stumbling occasionally due to the pain and numbness in his foot.  It was noted that he was continent.  He had no incapacitating episodes in the last year.  It was also noted that he had no incoordination, but did have some instability and stumbled sometimes because of the left leg pain.  Upon physical examination, it was observed that flexion was to 50 degrees with pain, and bilateral rotation was to 30 degrees without pain.  It was observed that he could not stand on his heels and toes to walk.  He had no loss of pinprick to the thighs, legs or feet.  He had no reflexes in the knees and left ankle.  He had a 1+ in the right ankle.  He had a negative straight leg sign bilaterally.  With repetitive motion times three,  there was no change in range of motion, coordination, fatigue, endurance or pain level.  The impression was degenerative disc disease of the lumbar spine with L4/5 disk protrusion with L5 nerve root compression, annular tear at L3/4, status post L4/5 discectomy.  Left L-5 radicular pain is secondary to disc protrusion.

II.  Analysis
Left Lower Extremity Radiculopathy

The Veteran's service-connected left lower extremity radiculopathy has been rated by the RO under the provisions of Diagnostic Code 8599-8521.  

Diagnostic Code 8599 indicates that the left lower extremity radiculopathy is rated by analogy under a closely related injury (Diagnostic Code 8521-paralysis of external popliteal nerve) in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Under Diagnostic Code 8521, a rating of 10 percent is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a maximum rating of 40 percent is warranted for complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Prior to February 1, 2007, the RO has assigned a noncompensable rating for the Veteran's service-connected left lower extremity.  This appears to be based on an April 2006 VA examination report.  This report documented not only numbness, he also tingling and pain.  Moreover, while he was not able to walk long distances.  Effective February 1, 2007, the RO increased the rating to 20 percent based on a finding of moderate disability.  In reviewing the symptoms prior to and after February 1, 2007, the Board is unable to detect any clear differentiation in the degree of impairment.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that there was essentially a moderate disability picture prior to February 1, 2007, as well.  Accordingly, a 20 percent rating is also warranted prior to February 1, 2007.  

However, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 20 percent for the left lower extremity radiculopathy at any time during the period covered by the appeal.  An April 2007 VA treatment record shows that his bilateral lower extremity power was +5.  Furthermore, when the Veteran was seen at the VA in June 2007, it was observed that he had no weakness in the leg, but did have pain that limited his mobility.  

Overall, the next higher rating of 30 percent rating is not warranted.  The Board does not believe that the Veteran's left lower extremity resembled a severe disability picture.  A February 2008 VA treatment record shows that the Veteran denied difficulty walking.  Additionally, lower extremity power measured 5 out of 5.  Furthermore, a September 2007 VA examination report shows that sensation was intact in all dermatomes of the lower extremities.  And a March 2009 VA treatment record shows that he was able to ride a stationary bike and use a step machine.    

Degenerative Disc Space

The Veteran's service-connected degenerative disc space with spondylosis of the lumbar spine has been rated by the RO under the provisions of Diagnostic Code 5299-5242.  

Diagnostic Code 5299 indicates that the degenerative disc space with spondylosis of the lumbar spine is rated by analogy under a closely related injury (Diagnostic Code 5203-degenerative arthritis of the spine) in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The general rating formula provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under Diagnostic Code 5003 for degenerative arthritis, ratings are based on the limitation of motion of the affected joint or joints.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Diagnostic Code 5010 states that traumatic arthritis should be rated like degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Prior to April 25, 2008, flexion was no less than 65 degrees.  Further, the combined range of motion from the April 2006 VA examination was more than 170 degrees.  Thus, a rating of 20 percent was not warranted.  Further, the evidence did not show any incapacitating episodes to warrant a 20 percent rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  A September 2007 VA examination showed there were no incapacitating episodes within the last 12-month period.  There was also no evidence of record of any current neurologic abnormalities to warrant a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine.  The Veteran had denied any bladder or bowel incontinence.  

However, the Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  The Board finds that a higher compensation was under these provisions.  The April 2006 VA examination report reveals that the spine was additionally limited by pain, fatigue, weakness and lack of endurance after repetitive use.  Joint function was limited by 10 to 25 degrees.  Taking this into consideration, limitation of flexion could go as low as 45 degrees.  Being more than 30 degrees, but less than 60, this warrants a 20 percent rating.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.

From April 25, 2008, a higher rating in excess of 20 percent is not warranted.  A 30 percent rating is not warranted since that pertains to the cervical spine.  Also, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less to warrant a 40 percent rating.  Here, flexion was no less than 50 degrees.

Further, the evidence does not show incapacitating episodes of intervertebral disc disease having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months to warrant a 40 percent rating; or incapacitating episodes of at least 6 weeks to warrant a 60 percent rating under Diagnostic Code 5243 for rating intervertebral disc syndrome based on incapacitating episodes.  An April 2008 VA examination shows that his back pain was not incapacitating.  

There is also no evidence of record of any current neurologic abnormalities to warrant a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine.  He continually denied bowel or bladder problems.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent.  A January 2010 VA examination report shows no change in range of motion, coordination, fatigue endurance or pain level. 
  
The Veteran may always advance an increased rating claim if the severity of his disability should increase in the future.  

The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

III.  Right Maxillary and Frontal Sinusitis, and Allergic Rhinitis Factual Background

When the Veteran was afforded a September 2007 VA examination, he reported  chronic post-nasal drainage and congestion.  He stated that over the past year, he had five to six episodes of acute sinusitis treated with antibiotics.  He stated that he would continue working and was only in bed for one or two days over the past year.

Upon physical examination, there was no swelling involving the middle and inferior turbinates.  The VA examiner found that there was approximately 50 to 60 percent nasal obstruction present on the left side and approximately 30 to 40 percent nasal obstruction present on the right side.  The VA examiner found that the bulk of nasal obstruction was caused by significant swelling involving the middle and inferior originates.  There was no mucous present in the nose or nasopharynx and no nasal polyps noted.  His examination of the mouth and oral pharynx was unremarkable.  The VA examiner diagnosed: (1) history of chronic and recurrent sinusitis, with five to six episodes of sinusitis over the past one year, requiring antibiotics; and 
(2) allergic rhinitis.  The VA strongly recommended that the Veteran contact his prior care physician to have an inhaled nasal steroid or a non-sedating antihistamine prescribed for his sinusitis.   

The Veteran submitted several prescription information documents showing that he had been prescribed antibiotics and antihistamines in 2007 and 2008.

A March 2008 private treatment record from A.G. Patel, M.D. shows sinus drainage.

When the Veteran was afforded an April 2008 VA examination, he reported being treated with antibiotics for sinus infections on five to six occasions over the past twelve months, and that he did not miss work from them and was not home in bed.  Although he did miss some work, it was when he had appointments with his physician.  At the time of the examination, the Veteran was taking Claritin D. 

Physical examination revealed some swelling involving the middle and inferior turbinates that appeared to be somewhat hyperemic.  The VA examiner found no mucopus present in the nose or nasopharynx.  He also found no nasal crusting and no nasal polyps.  He noted that although there was swelling involving the middle and inferior turbinates, the Veteran's nasal airway appeared reasonably patent on both sides, and there was no more than twenty to thirty percent nasal obstruction present on either side, primarily because by enlargement of the middle and inferior terminates.  The impression was significant mucosal thickening of the right maxillary sinus and patchy bilateral ethmoid sinus disease.

April 2008 VA multiple axial and coronal images obtained for the paranasal sinusitis showed mild mucosal thickening in the floor of the left maxillary sinus.  The impression was significant mucosal thickening of the right maximally sinus and patchy bilateral ethmoid sinus disease.

On VA examination in January 2010, the VA examiner found that there was mild swelling involving bilateral inferior turbinate, but he saw no evidence of significant nasal obstruction.  The VA examiner saw no nasal polyps and crusting.  There was also no mucopus noted in the nose or nasopharnyx.  Examination of the mouth and oropharnyns was unremarkable.  The VA examiner diagnosed sinusitis and allergic rhinitis.  The VA examiner found that the Veteran's signs and symptoms of allergic rhinitis appeared under reasonable control with a combination of Cetirizine and Flunisolide nasal spray.  The VA examiner also found that even though the Veteran complained bitterly of chronic sinus infections, his symptoms appeared somewhat out of proportion to physical findings noted.    

IV.  Analysis

Right Maxillary and Frontal Sinusitis

The Veteran's service-connected right maxillary and frontal sinusitis has been rated by the RO under the provisions of Diagnostic Code 6512.  Under this regulatory provision, a rating of 10 percent is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A rating of 30 percent is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6512.

In this case, a rating of 30 percent is not warranted.  There was no evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.  Here, the Veteran in September 2007 shared that he was in bed only for 1 or 2 days in the past year; and he reported in April 2008 not being in bed due to his sinusitis.  There was also no evidence of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.

Staged ratings are not of application since the Veteran's right maxillary and frontal sinusitis is adequately contemplated by the 10 percent rating during the entire time period in question.  Should the severity of the right maxillary and frontal sinusitis increase in the future, the Veteran may always file a claim for an increased rating.  

The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Allergic Rhinitis

The Veteran's service-connected allergic rhinitis has been rated by the RO under the provisions of Diagnostic Code 6522.  Under this regulatory provision, a rating of 10 percent is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

A compensable rating is not warranted in this case.  There was neither evidence of 50 percent obstruction of nasal passage bilaterally, nor evidence of complete obstruction on one side.   On VA examination in September 2007, the VA examiner found that there was approximately 50 to 60 percent nasal obstruction present on the left side and approximately 30 to 40 percent nasal obstruction present on the right side.  An April 2008 VA examination showed no more than twenty to thirty percent nasal obstruction present on either side  

Staged ratings are not of application since the Veteran's allergic rhinitis is adequately contemplated by the noncompensable rating during the entire time period in question.  Should the severity of the allergic rhinitis increase in the future, the Veteran may always file a claim for an increased rating.  

The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

V.  Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to rating of 20 percent (but no higher), prior to February 1, 2007, for service-connected left lower extremity radiculopathy is warranted.  Entitlement to a rating of 20 percent (but no higher), prior to April 25, 2008, for service-connected degenerative disc space with spondylosis of the lumbar spine is warranted.  The appeal is granted to this extent, subject to laws and regulations applicable to payment of VA benefits. 

Entitlement to a rating in excess of 20 percent, from February 1, 2007, for service-connected left lower extremity radiculopathy is not warranted.  Entitlement to a rating in excess of 20 percent, from April 25, 2008, for service-connected degenerative disc space with spondylosis of the lumbar spine is not warranted.  Entitlement to an initial rating in excess of 10 percent for service-connected right maxillary and frontal sinusitis is not warranted.  Entitlement to an initial compensable rating for service-connected allergic rhinitis is not warranted.  To this extent, the appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


